Citation Nr: 0003088	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  94-47 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1957.

This appeal initially arose from an August 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Denver, Colorado (RO), which reopened and denied a 
claim for service connection for low back disability.  In a 
decision dated in October 1997, the Board of Veterans' 
Appeals (Board) denied service connection for low back 
disability.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  

In a decision dated in March 1999, the Court vacated and 
remanded the Board decision.  [citation redacted].  The Court noted that the 
October 1997 Board decision on appeal failed to explicitly 
determine whether new and material evidence had been 
submitted to reopen the claim.  The Court stated that it 
deferred to the Board's implicit determination that new and 
material evidence had been submitted.  The Court also found 
that the veteran's claim was well-grounded.  A copy of the 
Court's decision has been incorporated into the veteran's 
claims folder.

While the March 1999 Court decision deferred to the Board's 
October 1997 implicit finding that new and material evidence 
had been submitted to reopen the claim, the October 1997 
Board decision was vacated by the Court and as such no longer 
exists.  The Board will adjudicate the initial issue of new 
and material evidence in the first instance, because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 
(1995).  As the RO adjudicated de novo a reopened claim in 
the decision on appeal, the veteran is not prejudiced by the 
Board's own de novo adjudication at this time.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed October 1978 rating decision denied service 
connection for low back disability.  

3.  Evidence added to the record since the final October 1978 
rating decision, when viewed in conjunction with the evidence 
previously of record, is new and so significant it must be 
considered in order to fairly decide the merits of the claim.

4.  In its March 1999 decision, the Court held that the 
veteran's reopened claim for service connection for low back 
disability is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.

5  The preponderance of the evidence fails to establish that 
the veteran's current low back disability is related to 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for low 
back disability.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. 
§ 3.156(a) (1999).

2.  The veteran's reopened claim for service connection for 
low back disability is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  A low back disability was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that he incurred a low back 
disability while in the service, caused by being in a three-
quarter ton truck that flipped over.  It is averred that 
during the accident, a 4.2 inch mortar hit the veteran's 
back.  As the veteran continues to suffer from a low back 
disability, a favorable determination is requested.

As a preliminary matter, the Board notes that the August 1994 
rating decision decided the veteran's new and material 
evidence claim under a standard which has since been 
overruled by the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  In 
light of the favorable outcome of that portion of this 
decision, the Board finds that the veteran is not prejudiced 
by the initial analysis of his new and material evidence 
claim under the new case law by the Board.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

An October 1978 rating decision denied service connection for 
low back disability.  This rating decision became final when 
the veteran did not file a notice of disagreement within one 
year of the date he was notified of the unfavorable 
determination.  See 38 U.S.C.A. § 7105(b)(1), (c) (West 
1991); Person v. Brown, 5 Vet. App. 449, 450 (1993).  A final 
decision cannot be reopened and reconsidered by the Board 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, the VA must reopen a previously 
denied claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993); see also 38 U.S.C.A. § 7104(b).  


The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the previously finally denied claim.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).

If new and material evidence has been presented to reopen the 
prior claim, the second step requires a determination of 
whether the claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is not well-grounded, the 
adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters, 12 Vet. App. at 206-207.  If the claim is well-
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

Evidence of record at the time of the October 1978 rating 
decision included the report of a May 1978 VA radiographic 
examination.  The report indicates mild lumbar spondylosis 
with no other significant abnormalities.  

Evidence submitted since the October 1978 RO decision 
includes military service personnel records (including sick 
reports and reports of overseas hospital admissions for 
unspecified disorders), and VA and private post-service 
medical records.  The report of a June 1986 general medical 
evaluation by a Dr. Maresca, date-stamped received by the 
Arizona Department of Economic Security in June 1986, 
provides a pertinent assessment of "Lumbosacral dysfunction 
Service Connected (underlining in original)."


In this case, the Board finds that the June 1986 private 
report by Dr. Maresca is both new and material.  In this 
regard, it is competent evidence that the veteran's low back 
disability was caused or aggravated by his service.  This 
competent evidence was not previously available to the RO in 
October 1978.  As it addresses a nexus factor critical to the 
establishment of a service connection claim, it is 
significant, and must be considered in connection with 
evidence previously assembled so as to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.

The Board notes that the Court's March 1999 decision found 
that the veteran's claim for service connection for low back 
disability is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Court found that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of the record are viewed in the light most favorable 
to that claim.  There is competent evidence of current 
disability and competent medical evidence of a nexus between 
the current disability at issue and the veteran's service.  
The Board, as the "inferior" tribunal, may not review the 
final decision of the Court, the "superior" tribunal.  
Smith v. Brown, 35 F.3d 1516 (Fed.Cir. 1994).

Turning to the merits of the veteran's claim, the Board notes 
that a claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Pursuant to the Board's 
May 1996 remand, the veteran has been asked to provide 
additional evidence pertaining to post-service treatment of a 
back disability.  Attempts have been made to obtain service 
medical records, post-service private and VA medical records, 
as well as all medical records considered by the Social 
Security Administration (SSA) in its favorable determinations 
of February and September 1992.

In addition, since the Court's decision the veteran has been 
provided the opportunity to present additional evidence in 
support of his claim.  The Board notes that the additional 
evidence the veteran has presented consists of a private 
medical report not pertaining to his low back disability, and 
a duplicate copy of a photograph that was already associated 
with the claims file.  

The National Personnel Records Center (NPRC) was requested to 
provide the veteran's service medical records in September 
1978; March, September and October 1993; and December 1996.  
The NPRC replied that no service medical records were 
available, apparently having been lost, and no Surgeon 
General's Office records were available.  Medical records 
from the veteran's company and the 279 Sta. Hospital were 
searched for the appropriate time periods.  The veteran's 
personnel records were found, and show that he was 
hospitalized at a U.S. Army hospital in Berlin for several 
days in August 1957, and for 5 days from late September to 
early October 1957 for undisclosed illness.

At an October 1994 personal hearing, the veteran testified 
that he injured his back when riding in a three-quarter ton 
truck.  He stated the truck flipped over, and a 4.2 inch 
mortar hit his back.  Reportedly, he was taken to a local 
military dispensary, then sent to a military hospital in 
Berlin.  The veteran indicated that treatment consisted of 
heat lamps, physical therapy, and massages.  He reported he 
was then put on 60 day light duty, and returned to the 
dispensary for weekly physical therapy.  

The veteran also testified that he did not seek post-service 
medical treatment for his back until 1978.  At that point he 
went to Phoenix VA medical center (VAMC), where he continued 
to go through 1986.  

The veteran has stated that he attempted to obtain copies of 
these treatment records, but was told in November 1996 that 
none were available, possibly because records were not kept 
that long.  In October and December 1996, the RO requested 
treatment records pertaining to the veteran from the Phoenix 
VAMC.  Each time, personnel at the VAMC informed the RO that 
they had no records pertaining to the veteran.  

The RO also asked the Arizona Department of Economic Security 
to provide copies of any medical evidence from the Phoenix 
VAMC, dated from 1971 through 1980.  In February 1997, the 
Arizona Department of Economic Security informed the RO that 
they did not have records for the veteran in their office.  
The Board recognizes that the requested dates of treatment 
did not completely match those provided by the veteran.  
Regardless, in light of the Arizona Department of Economic 
Security's emphatic response that no records pertaining to 
the veteran are now available, the Board finds that 
additional attempts to obtain VA treatment records from that 
source is unnecessary.

The claims file does contain the report of a May 1978 VA 
radiographic examination, which provides a history of a back 
injury in 1957, and current complaints of pain in the lower 
back with limitation of movements.  The final impression was 
lumbar spondylosis, mild, no other significant abnormalities.  

The report of a September 1993 VA examination provides a 
history of back injury in Germany matching that provided 
elsewhere by the veteran.  The veteran complained of 
intermittent pain since service, which had become constant in 
the past few years.  Physical examination, which included x-
rays, resulted in a diagnosis of degenerative disk disease at 
L-5, S-1.

The record also contains a September 1992 SSA Disability 
Determination and Transmittal that reopened and revised a 
February 1992 determination.  The September 1992 
determination states that the veteran was disabled as of 
January 11, 1991, with a primary diagnosis of degenerative 
joint disease of the lumbar spine.  

The medical records considered by the SSA have been 
associated with the claims file.  The report of a June 1986 
general medical evaluation by a Dr. Maresca, date-stamped 
received by the Arizona Department of Economic Security in 
June 1986, notes current back pain, and a history of back 
injury at age 18.  The report notes that a VA hospital in 
Phoenix had x-ray reports from four years earlier documenting 
some disease.  It was noted that on current examination, 
straight leg raising resulted in no pain.  The pertinent 
assessment was "Lumbosacral dysfunction Service Connected 
(underlining in original)."  The report included a 
recommendation that VA records regarding the veteran's back 
be obtained.  

Other evidence received from the SSA consists of treatment 
notes from the Memorial Family Health Center, dated in 
December 1991 and January 1992, reflecting current back pain, 
and a history of an injury in the service.  A June 1992 
report by Christopher S. Mow, M.D., reflects that the veteran 
described a back injury 25 years earlier while in the 
service.  Physical examination led to an impression of 
mechanical lumbar low back pain with possibly early spinal 
stenosis.  An undated SSA Form 1151 Medical Assessment of 
Ability to Do Work-Related Activities (Physical) provides 
that the veteran's ability to lift and carry was impaired by 
painful, limited motion of the back and elbows.  Reports 
dated in July 1995 and July 1996 by Solomon Villalon, M.D., 
state that the veteran was hospitalized in 1957 for a back 
injury, and currently had chronic low back pain.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  In spite of the evidence that the veteran 
received medical treatment of some type during service, and 
his credible testimony pertaining to an in-service truck 
accident, the medical evidence showing a nexus or link 
between his current low back disability and his service is 
not probative.

To the extent that the post-service medical records, 
including those submitted by the Memorial Family Health 
Center, Dr. Mow, Dr. Villalon and Dr. Maresca, provide a 
history of a 1957 truck accident or assert a nexus, they do 
so based only on the veteran's own statements and are 
accordingly of little probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 
474 (1993).  

Specifically, the Board points out that Dr. Maresca's June 
1986 report does not purport to be based on a review of the 
veteran's service medical records, post-service private 
medical records, or post-service VA medical records.  In 
fact, the assessment of "Lumbosacral dysfunction Service 
Connected" appears to be based on the veteran's own 
recitation of his active service medical history and post-
service treatment.  Indeed, in his report Dr. Maresca refers 
to recent VA treatment records that he admits he had not yet 
even seen himself.  Id.  The Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history and not supported by the record.  See Godfrey 
v. Brown, 8 Vet. App. 113 (1995).

Finally, Dr. Maresca's notation of "Service Connected" is 
not dispositive or binding on the Board because a conclusion 
of service connection is a legal determination requiring a 
review of the entire available medical record, not simply the 
veteran's own history.  Accordingly,  Dr. Maresca's report is 
not probative or material to the etiology of the veteran's 
current low back disability.  

The Board recognizes that the credibility of Dr. Maresca's 
opinion was presumed for purposes of reopening the veteran's 
claim.  New evidence submitted to reopen a claim is presumed 
credible for the purpose of determining whether the claim has 
been reopened.  However, this presumption is made only for 
the purpose of determining whether the claim should be 
reopened.  Once the evidence is found to be new and material 
and the claim is reopened, the presumption that the evidence 
is credible and entitled to full weight no longer applies.  
In this adjudication that follows the reopening, the Board, 
having accepted provisionally for reopening purposes the 
credibility of the new evidence, must determine as a question 
of fact both the weight and credibility of the new evidence 
in the context of all the evidence, new and old.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The Board also recognizes the veteran's own allegation that a 
1957 truck accident caused his current back disability.  
While the veteran is competent to describe observations 
relative to his physical health, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, his own 
assertions do not constitute probative evidence of a nexus 
between his service and his current back disability.

While the veteran's testimony must be presumed truthful for 
purposes of determining whether the claim is well-grounded, 
that does not replace his burden to submit competent credible 
medical evidence of a nexus between an inservice injury and 
current disability.  The record before the Board simply does 
not contain competent credible medical evidence of a link, 
nexus or relationship between the veteran's current back 
disorder and his service.  This evidentiary record does not 
present an approximate balance of positive and negative 
evidence required for application of the benefit-of-the-doubt 
rule.  

As the preponderance of the evidence is against the veteran's 
claim, service connection for low back disability is denied.


ORDER

Service connection for low back disability is denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

